Exhibit 10.4 EXECUTION COPY AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT THIS AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made as of the 20th day of December, 2007, between The Lexington Master Limited Partnership, a Delaware limited partnership (“LMLP”), and Net Lease Strategic Assets Fund L.P., a Delaware limited partnership (the “Partnership”). RECITALS A. LMLP and the Partnership have previously entered into a certain Purchase and Sale Agreement, dated as of August 10, 2007 (the “Agreement”), having as the subject matter the sale of property or properties and direct or indirect interests in owners of property or properties as set forth on Schedule 1 of the Agreement. B. Except as expressly provided herein, all capitalized terms shall have the same meanings as set forth in the Agreement. B. LMLP and the Partnership desire to modify and amend the Agreement pursuant to
